Filed 3/29/22 In re R.K. CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


In re R.K., a Person Coming Under                               B310579, B311477
the Juvenile Law.
                                                                (Los Angeles County
___________________________________                             Super. Ct. No.
LOS ANGELES COUNTY                                              19LJJP00325A)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

M.J. et al.,

        Defendants and Appellants.


     APPEAL from findings and orders of the Superior Court of
Los Angeles County, Robin R. Kesler, Judge Pro Tempore.
Dismissed.
     Christine E. Johnson, under appointment by the Court of
Appeal, for Defendant and Appellant M.J.
     Benjamin Ekenes, under appointment by the Court of
Appeal, for Defendant and Appellant E.K.
     Amir Pichvai for Plaintiff and Respondent.




                             2
      The juvenile court assumed dependency jurisdiction over
four-month-old R.K. (Minor) when her parents, M.J. (Mother) and
E.K. (Father), pled no contest to allegations that Minor was
endangered by her parents’ history of substance abuse and
domestic violence, and by Mother’s mental health issues. The
court found Minor was not an Indian child under the Indian
Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.) and related
California law.
      At a later contested review hearing, the juvenile court
found Minor’s return to Father’s care would be detrimental and
released Minor into Mother’s custody. Father appealed and
argued, among other things, the Los Angeles County Department
of Children and Family Services (the Department) failed to
satisfy its inquiry and notice obligations under ICWA.
      While Father’s appeal in case number B308976 was
pending in this court, the Department filed a supplemental
petition in the juvenile court alleging Mother failed to comply
with orders that she participate in random drug testing and take
her psychotropic medication. In its supporting reports, the
Department reminded the juvenile court of its earlier finding that
ICWA did not apply and did not disclose any further ICWA-
related inquiries. The juvenile court sustained the supplemental
petition and removed Minor from her parents in January 2021.
      Mother and Father appealed separately and we
consolidated the proceedings for briefing, argument, and decision.
In their opening briefs, the only argument Mother and Father
presented (that is relevant for our purposes now) is the argument
that the juvenile court’s findings and orders should be reversed
because the court’s earlier ICWA finding was not supported by
substantial evidence.




                                3
       After the parents filed their opening briefs, we filed an
unpublished opinion resolving Father’s earlier appeal. (In re R.K.
(Oct. 29, 2021, B308976) [nonpub. opn.] (R.K. I).) We
conditionally reversed the court’s review hearing order and
remanded with directions to require the Department to
demonstrate full compliance with its ICWA inquiry and notice
obligations.
       The Department thereafter argued in its respondent’s brief
that we should dismiss this appeal as moot in light of the
conditional remand we ordered for ICWA compliance in R.K. I.1
That is right. In view of our holding in R.K. I, there is no
effective relief we can grant parents in this consolidated appeal.2



1
       Shortly before filing its respondent’s brief, the Department
also filed a letter in this court captioned “Request for Dismissal
on Mootness Grounds.” It is duplicative of the arguments made
in the respondent’s brief. Although the “request” was not filed as
a motion, both parents filed letters opposing dismissal on
mootness grounds, noting our opinion in R.K. I was not yet final
at that time and contending the conditional reversal in R.K. I was
“not binding upon the juvenile court for [this appeal].” R.K. I is
final now, as our Supreme Court denied review, and the
conditional reversal with directions to comply with ICWA and
related California law is binding where it matters: on the juvenile
court.
2
      Mother’s reply brief, accompanied by a request for judicial
notice that we grant, argues we should not dismiss on mootness
grounds because the juvenile court terminated her and Father’s
parental rights and ordered a permanent plan of adoption three
days before we issued our opinion in R.K. I. According to Mother,
the further ICWA inquiry ordered by R.K. I is “impossible for the
juvenile court to effectuate” because the court’s jurisdiction over



                                 4
Accordingly, we dismiss the appeal as moot. (In re Esperanza C.
(2008) 165 Cal.App.4th 1042, 1054 [“An appeal becomes moot
when, . . . , the occurrence of an event renders it impossible for
the appellate court to grant the appellant effective relief”]; see
also In re Anna S. (2010) 180 Cal.App.4th 1489, 1498, 1502-1503
[dismissing appeal as moot because an intervening event
prevented the granting of any effective relief].)




Minor was “terminated.” That is incorrect. The juvenile court’s
jurisdiction over Minor did not end when it terminated Mother
and Father’s parental rights. (Welf. & Inst. Code, § 366.3, subd.
(a)(1) [“If a juvenile court orders a permanent plan of
adoption, . . . the court shall retain jurisdiction over the
child . . . until the child . . . is adopted . . .”].) The minute order
terminating Mother and Father’s parental rights finds “continued
jurisdiction is necessary,” notes that custody of Minor is
transferred to the Department for further adoptive planning and
placement, and states the likely date by which the adoption
would be finalized would not occur until December 28, 2021 (on
which date the court scheduled a further permanency planning
review hearing).




                                  5
                       DISPOSITION
     The consolidated appeal is dismissed as moot.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                     BAKER, Acting P. J.


We concur:



     MOOR, J.



     KIM, J.




                              6